STORY, Circuit Justice.
—The question is simply this: A party is on trial before a jury, and a circumstance occurs, which will occasion a total failure of justice if the trial proceed; have the court, in such an emergency, power to withdraw a juror'? It has been stated from the bar that, in capital cases, the court have not this power; but in a case in Foster’s Crown Law, and in several •other cases, it has been held, that they have. In misdemeanors, there is certainly a larger discretion, and until the cases just mentioned, capital trials were generally supposed to be excepted. It is now held, that the discretion exists in all cases, but is to be exercised only in very extraordinary and striking circumstances. Were it otherwise, the most unreasonable consequences would follow. Suppose, that in the course of the trial the accused should be reduced to such a situation, as to be totally incapable of vindicating himself;—shall the trial proceed, and he be condemned? Suppose a juryman taken suddenly ill, and incapable of attending to the cause; shall the prisoner be acquitted? Suppose that this were a capital case, and that, in the course of the investigation, it had clearly appeared, that on Lee’s testimony depended a conviction or an acquittal; would it be reasonable that the cause should proceed? Lee may, perhaps, during the term, be willing to testify. Under these circumstances, I am of . opinion, that the government is not bound to proceed, but that the case be suspended until the close of the term, that we may see, whether the witness will not consent to an examination. ■
On a subsequent day of the term, F. Blake moved that the indictment be quashed, because the grand jury, who found the bill, received the testimony of Lee, who was a material witness for the government, without oath, he not being a Quaker;, and to prove the fact, on which this motion was grounded, he offered Lee as a witness.
BY THE COURT.—This motion must be supported by affidavit. We cannot receive evidence of matter of fact, in support of a motion to quash, otherwise than in writing, as there would not then appear on record any ground for the exercise of the discretion of the court. Coolidge must also himself make affidavit, that he believes the fact to be as stated.
The affidavits were produced accordingly.
The district attorney read the affidavits of the marshal and his deputy, stating, that they recollected Lee to have been present among the witnesses for the government, at the term at which the indictment was found, and were strongly impressed, that he was sworn; but they could not say positively, that he held up his hand.3
BY THE COURT.—Lee’s affidavit is direct and positive, as to a fact, of which he could not be ignorant. The counter affidavits are merely of impressions. The court must be governed by the rules of evidence, and the facts must therefore be taken to be as stated by Lee. Of the law arising upon these facts there can be no doubt. The grand jury is the great inquest between the government and the citizen. It is of the highest importance, that this institution be preserved in its purity, and that no citizen be tried, until he has been regularly accused by the proper tribunal. Every indictment is subject to the control of the court, and this indictment, having been found irregularly, and upon the mere statement of a witness without oath, which was not evidence, a cassetur must be entered.4
NOTE It was ordered by the court, that in future a record should be kept of every witness sworn to go before the grand jury, and that the foreman should also return a list of the witnesses examined.

 This is the usual ceremony of taking an oath in Massachusetts.


 See Rex v. Bridgewater & T. Canal Co., 7 Barn. & C. 514.